                    Case 20-10156-MFW          Doc 98     Filed 02/05/20      Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                        :       Chapter 11
                                                         :
BL Restaurants Holding, LLC                              :       Case No. 20-10156 (MFW)
                                                         :
                                                         :       Jointly Administered
                                                         :       NOTICE OF APPOINTMENT OF
          Debtor(s).                                     :       COMMITTEE OF UNSECURED
----------------------------------                       :       CREDITORS



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 A&Z Novi LLC., Attn: Anthony Marougi, 6630 Oak Hills Drive, Bloomfield Hills, MI
                   48301, Phone: 248-217-1307

2.                 Edward Don & Company Attn: John Fahey, 9801 Adam Don Pkwy, Woodridge, IL
                   60517, Phone: 708-883-8362, Fax: 866-299-3038

3.                 NCR Corporation, Attn: Mark Rogers, 864 Spring Street, Atlanta, GA 30308, Phone: 470-
                   415-8614, Fax: 404-487-4989

4.                 Brookfield Property REIT, Inc., Attn: Julie Minnick Bowden, 350 N. Orleans St., Suite
                   300, Chicago, IL 60654-1607, Phone: 312-960-2707, Fax: 312-442-6374

5.                 Bradley Alverson, Attn: c/o Joseph Fitapelli @ Fitapelli & Schaffer, LLP, 28 Liberty
                   Street, Fl. 30, suite 3080, New York, NY 10005, Phone: 212-300-0375; Fax: 212-481-1333




                                                  ANDREW R. VARA
                                                  United States Trustee, Region 3


                                                  /s/ David L. Buchbinder for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: February 5, 2020

Attorney assigned to this Case: David L. Buchbinder, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Domenic Pacitti, Esq., Phone: 302-525-5511, Fax: 302-426-9193
